Fourth Court of Appeals
                                          San Antonio, Texas
                                     MEMORANDUM OPINION

                                              No. 04-17-00691-CV

                         IN THE INTEREST OF C.S.-L.V., L.J.V., and C.C.V.

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016-PA-02681
                             Honorable Richard Garcia, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: March 14, 2018

AFFIRMED

           Brittany1 appeals the trial court’s order terminating her parental rights to her children, C.S.-

L.V. (born in 2011), L.J.V. (born in 2014), and C.C.V. (born in 2016). She contends there is legally

and factually insufficient evidence that termination of her parental rights is in the children’s best

interest. We affirm the trial court’s judgment.

                                                  BACKGROUND

           The Department of Family and Protective Services filed a petition to terminate Brittany’s

parental rights. The Department removed the children based on allegations of drug use by and

domestic violence between Brittany and the children’s father. The case proceeded to a bench trial,


1
  To protect the identity of minor children in an appeal from an order terminating parental rights, parents are referred
to by their first names and children are referred to by their initials. See TEX. FAM. CODE ANN. § 109.002(d) (West
2014); TEX. R. APP. P. 9.8(b)(2).
                                                                                                       04-17-00691-CV


at which Brittany and Department caseworkers Alysha Kraft and Stephanie Banks testified. The

trial court thereafter terminated Brittany’s parental rights to the children, 2 finding she knowingly

endangered the children, constructively abandoned the children, used a controlled substance in a

manner that endangered the children, and failed to comply with provisions of her court-ordered

family service plan. The trial court also found termination of her parental rights was in the

children’s best interest. Brittany appeals, challenging only the legal and factual sufficiency of the

evidence to support the trial court’s best-interest finding.

                                             STANDARD OF REVIEW

         A judgment terminating parental rights must be supported by clear and convincing

evidence. TEX. FAM. CODE ANN. § 161.001(b) (West Supp. 2016). To determine whether this

heightened burden of proof was met, we employ a heightened standard of review to determine

whether a “factfinder could reasonably form a firm belief or conviction about the truth of the

State’s allegations.” In re C.H., 89 S.W.3d 17, 25 (Tex. 2002). “This standard guards the

constitutional interests implicated by termination, while retaining the deference an appellate court

must have for the factfinder’s role.” In re O.N.H., 401 S.W.3d 681, 683 (Tex. App.—San Antonio

2013, no pet.). We do not reweigh issues of witness credibility but defer to the factfinder’s

reasonable determinations of credibility. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005).

         A legal sufficiency review requires us to examine the evidence “in the light most favorable

to the finding to determine whether a reasonable trier of fact could have formed a firm belief or

conviction that its finding was true.” In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002). We assume

the factfinder resolved disputed facts in favor of its finding if a reasonable factfinder could have

done so, and we disregard all evidence that a reasonable factfinder could have disbelieved or found


2
 The trial court also terminated the parental rights of the children’s father, who has not appealed the order terminating
his parental rights.

                                                          -2-
                                                                                       04-17-00691-CV


incredible. Id. But we may not simply disregard undisputed facts that do not support the finding;

to do so would not comport with the heightened burden of proof by clear and convincing evidence.

Id. When conducting a factual sufficiency review, we evaluate “whether disputed evidence is such

that a reasonable factfinder could not have resolved that disputed evidence in favor of its finding.”

Id. The evidence is factually insufficient “[i]f, in light of the entire record, the disputed evidence

that a reasonable factfinder could not have credited in favor of the finding is so significant that a

factfinder could not reasonably have formed a firm belief or conviction.” Id.

                                   CHILDREN’S BEST INTEREST

       The best-interest determination is a wide-ranging inquiry, and the Texas Supreme Court

has set out some factors relevant to the determination:

   •   the desires of the child;
   •   the emotional and physical needs of the child now and in the future;
   •   the emotional and physical danger to the child now and in the future;
   •   the parental abilities of the individuals seeking custody;
   •   the programs available to assist these individuals to promote the best interest of the child;
   •   the plans for the child by these individuals or by the agency seeking custody;
   •   the stability of the home or proposed placement;
   •   the acts or omissions of the parent which may indicate that the existing parent-child
       relationship is not a proper one; and
   •   any excuse for the acts or omissions of the parent.

Holley v. Adams, 544 S.W.2d 367, 372 (Tex. 1976). The list is not exhaustive, and not every factor

must be proved to find that termination is in the child’s best interest. In re C.H., 89 S.W.3d at 27.

Evidence of only one factor may be sufficient for a factfinder to form a reasonable belief or

conviction that termination is in the child’s best interest—especially when undisputed evidence

shows that the parental relationship endangered the child’s safety. Id. “Evidence that the parent

has committed the acts or omissions prescribed by section 161.001 may also be probative in

determining the child’s best interest; but the mere fact that an act or omission occurred in the past

does not ipso facto prove that termination is currently in the child’s best interest.” In re O.N.H.,

                                                 -3-
                                                                                      04-17-00691-CV
401 S.W.3d at 684 (internal citation omitted). “A factfinder may infer that past conduct

endangering the well-being of a child may recur in the future if the child is returned to the parent.”

In re D.M., 452 S.W.3d 462, 471 (Tex. App.—San Antonio 2014, no pet.).

A. The Evidence

       Caseworker Kraft testified the children came into the Department’s care due to concerns

about the parents’ drug use and domestic violence. She testified the children’s father admitted to

marijuana usage, neglect, and domestic violence, but that Brittany denied all of the allegations.

Kraft stated Brittany tested positive for methamphetamines, and that her main concern for Brittany

was drug treatment. Kraft also stated that to the best of her knowledge, Brittany had done nothing

to address her drug use.

       Kraft further testified Brittany was given a family service plan that included services for

domestic violence, individual counseling, mental health assessments, and parenting. According to

Kraft, Brittany had not completed any of those services and did not give any reason for not

engaging in those services other than stating “she did not believe she needed services.”

Furthermore, Kraft testified Brittany had no visits with the children, did not provide anything for

the children’s birthdays, and provided no financial support. She also stated Brittany refused to

provide information about her living arrangements.

       Kraft testified the children were placed with their paternal grandmother, and the children

have a strong bond with her. She testified the children’s grandmother wants to care for the children

permanently. Kraft stated that when the children came into the Department’s care, the children

were delayed academically and socially; they complained about a lack of food and ate “onions

straight of the refrigerator”; and the oldest child C.S.-L.V. acted as a parent for his younger

siblings. According to Kraft, the children have improved while they have been in their

grandmother’s care and are now in therapy.
                                                 -4-
                                                                                      04-17-00691-CV


       Kraft also noted there was an incident when Brittany went to see the children at their

grandmother’s house “at about 3:00 o’clock in the morning.” She stated the children’s

grandmother called the police and Brittany was transported away. Kraft opined that this incident

was disruptive and adversely impacted the children. She explained C.C.V. had fewer sudden

outbursts and incidents of physical aggression during his stay with his grandmother, but after the

3:00 a.m. incident with Brittany, his behavior deteriorated before improving again.

       Caseworker Banks testified Brittany admitted using drugs and also tested positive for

methamphetamines. She testified Brittany failed to engage in any of her services or provide an

explanation for that failure. Banks stated her main concerns with Brittany and the children’s father

was domestic violence, drug use, and the failure to participate in any of the recommended services.

Banks testified C.C.V., Brittany, and the children’s father all stated there was domestic violence

in the parents’ relationship, and Brittany would have bruises on her arm, appear “under the

influence,” and become “irate and hostile and not want to answer questions.”

       Brittany testified she attended “12-step meetings” and counseling, has “done research,”

and she planned to start domestic violence classes after the trial had started. She also stated she

had just obtained her ID, planned to get a job, and that her home does not currently have a place

for the children to stay and sleep and have their own room. Brittany described a situation when

C.S.-L.V. shook C.C.V. when he was an infant and she took C.C.V. to the hospital. Brittany

testified she “was covered in bruises, so [the Department was] alerted.” Brittany denied that she

actually used drugs, and said her admission about using drugs was made out of fear. She also

explained that when she visited the children at their grandmother’s house at 3:00 a.m., she had

recently learned her best friend and her two children were “hit and killed by car” and she “did not

want to be that person who hadn’t gotten to say goodbye to [her] kids in case it happened to [her].”



                                                -5-
                                                                                    04-17-00691-CV


B. Analysis

       Although there was no direct evidence of the children’s desires, there is evidence that the

children were bonded with their grandmother. There is also evidence showing a pattern of domestic

violence and Brittany’s drug use, and that Brittany refused to address those issues. Furthermore,

the evidence supports an inference that Brittany lacks employment and a suitable home for the

children. Additionally, there is evidence showing the children have improved in their

grandmother’s care, and that their grandmother is meeting the physical and emotional needs of the

children. Having considered all of the evidence admitted at trial, we hold a reasonable factfinder

could form a reasonably firm belief or conviction that termination of Brittany’s parental rights is

in the children’s best interest. See In re J.F.C., 96 S.W.3d at 266.

                                           CONCLUSION

       We affirm the trial court’s judgment.

                                                  Luz Elena D. Chapa, Justice




                                                 -6-